DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on June 07, 2022 has been entered.
- Claims 61-62, 64-68, 70-74, 76-80 and 82-84 are pending.
- Claims 61, 67, 73 and 79 have been amended.
- Claims 61-62, 64-68, 70-74, 76-80 and 82-84 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreted the claims in light of the specification and based on applicant's argument filed on June 07, 2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 61, 67, 73 and 79.
Shen et al. (Pub. No. US 2009/0196229 A1)- A transmission of information from a secondary to a primary node occurs in a plurality of N logical time durations. The transmission from the secondary to primary node in a wireless network is obtained using an orthogonal covering sequence and a second sequence. Embodiments of the present invention mitigate interference by calculating a first orthogonal covering (OC) index and a second OC index from an indicator received from a serving base station (NodeB). A first index n1 is derived and a second index n2 is derived using the first index n1. A first orthogonal covering (OC) index and a first cyclic shift (CS) is determined using the derived index n1. A second OC and a second CS is derived using the derived index n2. A first slot of a subframe is generated using the OC indexed by the first OC index and the first CS and a second slot of the subframe is generated using the OC indexed by the second OC index and the second CS.
Seo et al. (Pub. No. US 2018/0083751 A1)- A method for transmitting and receiving a signal based on a shared resource according to one embodiment of the present invention is provided, wherein configuration information about the shared resource can be received from a base station, a reference signal for uplink data can be generated, and the reference signal for transmitting the uplink data of the shared resource can be mapped to a resource unit and the same can be generated based on a specific sequence in a reference signal sequence set that is assigned with respect to the shared resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472